Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 1 of 47
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 August 29, 2019
                                                                David J. Bradley, Clerk
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 2 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 3 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 4 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 5 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 6 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 7 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 8 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 9 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 10 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 11 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 12 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 13 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 14 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 15 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 16 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 17 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 18 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 19 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 20 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 21 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 22 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 23 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 24 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 25 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 26 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 27 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 28 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 29 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 30 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 31 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 32 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 33 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 34 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 35 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 36 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 37 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 38 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 39 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 40 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 41 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 42 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 43 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 44 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 45 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 46 of 47
Case 4:16-cv-00770 Document 114 Filed on 08/29/19 in TXSD Page 47 of 47
